Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12-13, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieck (US 4541774 A).
Regarding claim 1
	Rieck discloses a tangential on-board injector (TOBI) (Fig 3) of a gas turbine engine (Abstract), comprising: 
a body (body, annotated in Fig 3) defining an annular passageway (annular chamber annotated in Fig 3) configured to receive cooling air (cooling air from 25), the TOBI defining a plurality of discharge nozzles (plurality of exits 44, construed as nozzles in Fig 4, col 5 line 25); 
a rotating component (shaft 24, col 4 line 23) configured to be mounted for rotation relative to the body (shaft 24 coupled to body/chamber in Fig 3) about an axis of rotation (centerline axis of engine 10 in Fig 1); 
a seal (seal annotated in Fig 3) extending between the body (34) and the rotating component (24); 
a plurality of vanes (vanes 37, Fig 4, Col 5 line 32) circumferentially distributed about the axis of rotation (vanes 37 distributed around the axis in Fig 4) and located downstream of the plurality of discharge nozzles (44) relative to a flow of the cooling air (cooling air from 25) circulating toward the seal (seal annotated) from the plurality of discharge nozzles (44) and upstream of the seal (top portion of vanes 37 is partially upstream of the seal, annotated in Fig 3); and 
flow passages (38 Fig 4, Col 5 lines 25-30) defined between the plurality of vanes (37), a flow passage of the flow passages extending along a passage axis (axis of passage 38), the passage axis having a tangential component at an outlet of the flow passage (tangential component at outlet 42 of flow passages 38 is a radial flow, annotated in Fig 4) that is different than a tangential component of an exit flow axis of a nozzle of the plurality of discharge nozzles (tangential component at exit flow of nozzles 44 is a circumferential flow, annotated in Fig 4, thus this is different from the radial flow of the tangential component at outlet 42 of flow passages 38; additionally, the vanes 37 deswirls the air at exits 44 by turning the airflow from the tangential direction, i.e. circumferential flow at nozzles 44, to a direction more parallel with centerlines of holes 32, i.e. radial flow at outlet of passages 38, col 5 ll. 25-30).

    PNG
    media_image1.png
    671
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    781
    media_image2.png
    Greyscale

Regarding claim 5
	Rieck discloses the TOBI of claim 1.
Rieck further discloses wherein the tangential component of the passage axis at the outlet of the flow passage is zero (tangential component at the outlet 42 of flow passages 38 is a radial flow, as annotated in Fig 4 above, thus would have 0 tangential velocity since the flow is radial and parallel to holes 32, Col 5 lines 25-30).
Regarding claim 8
	Rieck discloses the TOBI of claim 1.
Rieck further discloses wherein the tangential component of the passage axis decreases from an inlet of the flow passage to the outlet (tangential component at the outlet 42 of flow passages 38 turns from a tangential/circumferential flow from nozzles 44 to a radial flow at the outlet of 38, as annotated in Fig 4 above, meaning the tangential component slowly decreases from exit at nozzles 44 to be zero and parallel to holes 32 at outlet 42 of passages 38 which is a radial flow, Col 5 lines 25-30) thereof.
Regarding claim 12
	Rieck discloses the TOBI of claim 1.
Rieck further discloses wherein the plurality of vanes (37 Fig 4) protrude from the rotating component (deswirler 36 attaches to shaft 24, Col 4 ll. 30-33, this indicates that the vanes 37 of deswirler 36 protrudes from the rotating component shaft 24).
Regarding claim 13
Rieck discloses a method of deswirling cooling air from a tangential on-board injector (Fig 3) (TOBI) of a gas turbine engine (abstract), comprising: 
receiving a flow of the cooling air (cool air from 25 in Fig 3) from nozzles (plurality of exits 44, construed as nozzles in Fig 4, col 5 line 25) of the TOBI, a direction of the flow from the TOBI having a tangential component (tangential component at exit flow of nozzles 44 is a circumferential flow, annotated in Fig 4) relative to a central axis (centerline axis of engine 10 in Fig 1) of the gas turbine engine; 
directing a portion of the flow from the nozzles (41) toward a seal (seal annotated in Fig 3) located between a casing assembly (casing annotated in Fig 3) and a rotor assembly (rotor shaft 24); and 
changing a magnitude of a tangential component of the portion of the flow by circulating the portion of the flow through flow passages (passages 38 Fig 4, Col 5 lines 25-30; tangential component at outlet 42 of flow passages 38 is a radial flow, annotated in Fig 4, which would be different in magnitude compared to the circumferential/tangential flow of the flow exiting nozzles 44) defined between a plurality of vanes (vanes 37, Fig 4, Col 5 line 32) circumferentially distributed about the central axis (vanes 37 distributed around the axis in Fig 4) and located downstream of the nozzles (44) relative to the flow of the cooling air circulating toward the seal from the nozzles and upstream of the seal (top portion of vanes 37 is partially upstream of the seal, annotated in Fig 3).

    PNG
    media_image3.png
    671
    813
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    544
    781
    media_image2.png
    Greyscale

Regarding claim 15
	Rieck discloses the method of claim 13.
Rieck further discloses wherein changing the magnitude of the tangential component of the portion of the flow by circulating the portion of the flow through flow passages (38 Fig 4) includes continuously decreasing the magnitude of the tangential component of the portion of the flow from inlets of the flow passages to outlets (tangential component at the outlet of flow passages 38 turns from a tangential/circumferential flow from the inlet at nozzles 44 to a radial flow at the outlet of 38, as annotated in Fig 4 above, meaning the tangential component continuously decreases from the inlet at nozzles 44 to be zero and parallel to holes 32 at the outlet 42 of passages 38 which is a radial flow, Col 5 lines 25-30) thereof.
Regarding claim 17
	Rieck discloses a tangential on-board injector (TOBI) assembly (Fig 4) of a gas turbine engine (Abstract), comprising: 
a TOBI having a body (body annotated in Fig 3) defining an annular passageway (passageway to receive cool air from 25) configured to receive cooling air (air from 25), the TOBI defining a plurality of discharge nozzles (plurality of exits 44, construed as nozzles in Fig 4, col 5 line 25); 
a rotating component (shaft 24, col 4 line 23) configured to be mounted for rotation relative to the body (shaft 24 coupled to chamber and 34 in Fig 3) about an axis of rotation (centerline axis of engine 10 in Fig 1); 
a seal (seal annotated in Fig 3) extending between the body (34) and the rotating component (24); 
at least one deswirling element (vanes 37, Fig 4, Col 5 line 32) upstream of the seal (top portion of vanes 37 is partially upstream of the seal, annotated in Fig 3) relative to a flow of the cooling air circulating toward the seal (air from 25 circulating towards seal), the at least one deswirling element having a face (upstream side of vanes 37 facing nozzles 44 in Fig 4) oriented at least partially toward the plurality of discharge nozzles (44) and oriented to be intersected by the flow of the cooling air exiting the plurality of discharge nozzles (air exits nozzles 44 to meet the vanes 37), the at least one deswirling element including a plurality of vanes (vanes 37) circumferentially distributed about the axis of rotation (vanes 37 distributed around the axis in Fig 4) and located downstream of the plurality of discharge nozzles (44) relative to a flow of the cooling air (cooling air from 25) circulating toward the seal (seal annotated) from the plurality of discharge nozzles (44) and upstream of the seal (top portion of vanes 37 is partially upstream of the seal, annotated in Fig 3).

    PNG
    media_image4.png
    671
    813
    media_image4.png
    Greyscale

Regarding claim 19
	Rieck discloses the TOBI of claim 17.
Rieck further discloses wherein a tangential component of a passage axis (passage 38 having an axis along the passage, in Fig 4, the flow within passage 38 has a tangential component) defined between two vanes of the plurality of vanes (passage 38 is between two adjacent vanes 37) decreases from an inlet of a flow passage (flow passage 38) defined between the two vanes (37) to an outlet (tangential component/velocity of the flow within passage 38 decreases at an inlet at nozzles 44 to outlet at 42 in Fig 4, this is because the tangential component at the inlet near nozzles 44 is a circumferential/tangential flow, thus would have some tangential velocity, while the tangential component at the outlet near 42 is a radial flow which has zero tangential component, annotated in Fig 4, this indicates that the tangential component decreases from nozzles 44 to zero at outlet 42) thereof.

    PNG
    media_image5.png
    544
    781
    media_image5.png
    Greyscale

Regarding claim 20
	Rieck discloses the TOBI of claim 17.
Rieck further discloses wherein the plurality of vanes (37 Fig 4) protrude from the rotating component (deswirler 36 attaches to shaft 24, Col 4 ll. 30-33, this indicates that the vanes 37 of deswirler 36 protrudes from the rotating component shaft 24).

Claim(s) 1, 6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glynn (US 6540477 B2).
Regarding claim 1
Glynn discloses a tangential on-board injector (TOBI) (inducer 46 in Fig 1) of a gas turbine engine, comprising: 
a body (body of inducer 46) defining an annular passageway (passageway annotated in Fig 2) configured to receive cooling air (14), the TOBI defining a plurality of discharge nozzles (plurality of holes 48, Col 6 ll. 12-14, construed as plurality of discharged nozzles); 
a rotating component (shaft 60) configured to be mounted for rotation relative to the body about an axis of rotation (10); 
a seal (seal 38, Col 5 ll. 23-24) extending between the body (body of inducer 46) and the rotating component (shaft 60); and 
a plurality of vanes (vanes 56, col 6 lines 16-18) circumferentially distributed about the axis of rotation (vanes 56 distributed around center axis 10 in Fig 1) and located downstream of the plurality of discharge nozzles (nozzles/holes 48) relative to a flow of the cooling air (14) circulating toward the seal (38) from the plurality of discharge nozzles (48) and upstream of the seal (vanes 56 are upstream of seals 38); and
flow passages (flow passages in between adjacent inducer vanes 56, annotated in Fig 2) defined between the plurality of vanes (56), a flow passage of the flow passages extending along a passage axis (axis of each flow passage between vanes 56), the passage axis having a tangential component (tangential component of the passage axis of the flow passage, downstream of vanes 56, annotated in Fig 2) at an outlet of the flow passage (outlet of flow passages downstream of vanes 56) that is different than a tangential component (exit flow of the discharge nozzles 48 in Fig 2, nozzles/holes 48 are straight and not inclined circumferentially, thus holes 48 do not impart a circumferential swirl on the exit flow, as indicated by the straight down arrow annotated in Fig 2, thus the exit flow of the discharge nozzles 48 does not have a tangential component meaning the tangential component of nozzles 48 is zero, which is different from the circumferential/tangential component of the outlet flow of the flow passages in between vanes 56 because the flow at the outlet of vanes 56 have a circumferential/tangential flow path) of an exit flow axis of a nozzle of the plurality of discharge nozzles.

    PNG
    media_image6.png
    644
    839
    media_image6.png
    Greyscale

Regarding claim 6
Glynn discloses the TOBI of claim 1.
Glynn further discloses wherein the tangential component of the passage axis at the outlet of the at least one of the flow passages is in a same direction as a direction of rotation of the rotating component (vanes 56 are inclined for tangentially accelerating and introducing circumferential swirl to the air in the direction of rotation of the turbine disk 30 which is mounted on rotating shaft 60, col 6 ll. 19-24, this indicates that the circumferential/tangential component of the flow at the outlet of the flow passages in between vanes 56 are in the same direction as the rotation of the shaft 60).
Regarding claim 9
Glynn discloses the TOBI of claim 1.
Glynn further discloses a flow deflector (deflector being an outer housing of airflow 14 annotated in Fig 1) circumferentially extending around the axis of rotation (deflector/housing of airflow 14 extends around centerline axis 10) and secured to the rotating component upstream of the flow passages (deflector secured to rotating component 30 via inducer 46 and seals 38, deflector is upstream of vanes 56, i.e. flow passages).

    PNG
    media_image7.png
    642
    1012
    media_image7.png
    Greyscale

Regarding claim 10
Glynn discloses the TOBI of claim 9.
Glynn further discloses wherein the flow deflector is a fin (deflected annotated in Fig 1 above, having a flange/fin shape) protruding from the rotating component (the deflector is coupled to the rotating shaft 60, thus also indirectly protruding from the shaft 60 via seals 38 and inducer 46).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuart (US 20180340423 A1).
Regarding claim 1
Stuart discloses a tangential on-board injector (TOBI) (swirler assembly between wall 52 and shaft 34 Fig 3) of a gas turbine engine, comprising: 
a body (walls 138, 139, arm 205 in Fig 3) defining an annular passageway (207) configured to receive cooling air (241), the TOBI defining a plurality of discharge nozzles (stationary nozzle 235 includes a plurality of airfoils, Para 0065 top, flow paths in between adjacent airfoils are construed to be the nozzles); 
a rotating component (rotor 120) configured to be mounted for rotation relative to the body (walls 138, 139, arm 205 in Fig 3) about an axis of rotation (centerline 12); 
a seal (seal 250, Para 0072) extending between the body (wall 139) and the rotating component (rotor 120); 
a plurality of vanes (plurality of first airfoil 136 and second airfoil 137 disposed between the outer diameter wall 138 and the inner diameter wall 139, Para 0068 middle, the airfoils 136 and 137 are construed as the vanes) circumferentially distributed about the axis of rotation (airfoils 136 and 137 defined rotating nozzle 135, Para 0068 middle, rotating nozzle 135 rotates with rotor 110 which has an axis of rotation 12 in Fig 2, Para 0065 middle) and located downstream of the plurality of discharge nozzles (nozzles at 235) relative to a flow of the cooling air (241) circulating toward the seal (250) from the plurality of discharge nozzles (nozzles at 235) and upstream of the seal (vanes 137, 136 upstream of seal 250); and
flow passages (airfoil 136, Para 0067 and Fig 3, a single airfoil 136 would divide the flow 243 into two flow passages in Fig 3) defined between the plurality of vanes (passages formed in between plurality of first airfoil 136 and second airfoil 137 in between wall 138 and 139, Para 0068 middle), a flow passage of the flow passages extending along a passage axis (passage axis 243 at vane 136), 
the passage axis having a tangential component (airfoil 136 induces a swirl of air circumferentially/tangentially that is counter-rotational to the rotation of the turbine rotor 120, Para 0067, i.e. tangential component of the flow passages being counter-rotational) at an outlet of the flow passages that is different than a tangential component (nozzle 235 induces a swirl of air that is co-rotational to the rotation of the turbine rotor 120, Para 0065; this is different from the counter-rotational tangential component of the flow passages at airfoil 136) of an exit flow axis of at a nozzle of the plurality of discharge nozzles.
Regarding claim 7
Stuart discloses the TOBI of claim 1.
Stuart further discloses wherein the tangential component of the passage axis at the outlet of the at least one of the flow passages is in an opposite direction as a direction of rotation of the rotating component (airfoil 136 induces a swirl of air circumferentially/tangentially that is counter-rotational to the rotation of the turbine rotor 120, Para 0067, i.e. tangential component of the flow passages being counter-rotational).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glynn Fig 1 in view of Glynn Fig 5.
Regarding claim 11
Glynn Fig 1 discloses the TOBI of claim 9.
Glynn Fig 1 is silent on the seal being an annular brush of a brush seal, the fin axially aligned with a portion of an annular plate of the brush seal.
However, Glynn Fig 5 teaches to use brush seals instead of a labyrinths seal (Col 7 lines 65-67), such that wherein the seal is an annular brush of a brush seal (annular brush seal 52A and 54A, Col 8 lines 1-8) having a portion of an annular plate of the brush seal (annular plate annotated in Fig 5).

    PNG
    media_image8.png
    469
    1064
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a labyrinths seal in Glynn Fig 1) for another (in this case, a brush seal in Glynn Fig 5) to obtain predictable results (in this case, provide sealing of the air flow exiting vanes 56) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
The brush seal 54A in the embodiment of Fig 5 is in the same location as seal 54 in the embodiment of Fig 1. Thus, the modification of Fig 1 in view of Fig 5 would result in the brush seal 54A being where seal 54 is, and a portion of the annular plate of the brush seal 54A would be axially aligned with the fin of the deflector (annotated in modified Fig 1 below for clarity).


    PNG
    media_image9.png
    705
    1046
    media_image9.png
    Greyscale


Claim(s) 2-4, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieck in view of Casoni (US 6923005 B2).
Regarding claim 2
	Rieck discloses the TOBI of claim 1.
Rieck further discloses wherein the seal is including an annular plate (upper plate enclosing the seal, annotated in Fig 3) located upstream of the seal relative to the flow of the cooling air circulating toward the seal (plate positioned upstream of the seal), the plurality of vanes defined by the annular plate (the plate encloses nozzles 44 which define the vanes 37 immediately downstream in Fig 4, thus the plate defined a cooling path in which the vanes 37 are positioned within).
Rieck is silent on wherein the seal is an annular brush of a brush seal.
However, Casoni teaches a cooling air system in a turbine rotor comprising a seal being a labyrinth and brush seal combination (labyrinth seal combined with a brush seal 17 to allow air to flow through 13 without leaking, Col 3 lines 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a labyrinth seal combined with a brush seal, taught by Casoni, to form the seal in Rieck, because this will minimize leakage and improve overall efficiency of the system (Col 3 lines 44-47).
Regarding claim 3
	Rieck in view of Casoni discloses the TOBI of claim 2.
Rieck further discloses wherein the plurality of vanes (37 Fig 4) extend radially inwardly (Fig 4 showing vanes 37 extend inward towards shaft 24) towards the rotating component relative to the axis of rotation.
Regarding claim 4
	Rieck in view of Casoni discloses the TOBI of claim 2.
Rieck further discloses wherein the tangential component of the passage axis at the outlet of the flow passage (tangential component at the outlet of flow passages 38 is a radial flow, as annotated in Fig 4 above, thus would have 0 tangential velocity since it is a radial flow, and parallel to holes 32, Col 5 lines 25-30) is less than the tangential component of the exit flow axis (tangential component of the exit flow axis of nozzles 44 is a circumferential flow, thus would have a tangential/circumferential velocity, since the tangential velocity of the outlet of flow passages 38 is 0, any other tangential/circumferential velocity of the exit flow of nozzles 44 would be greater than 0).
Regarding claim 14
	Rieck discloses the method of claim 13.
Rieck further discloses wherein the seal is including an annular plate (upper plate enclosing the seal, annotated in Fig 3) located upstream of the seal, the circulating of the portion of the flow through the flow passages (38 Fig 4) includes circulating the portion of the flow within the flow passages defined between the plurality of vanes defined by the annular plate (the plate encloses nozzles 44 which define the vanes 37 immediately downstream in Fig 4, thus the plate defined a cooling path in which the vanes 37 are positioned within). 
Rieck is silent on wherein the seal is an annular brush of a brush seal.
However, Casoni teaches a cooling air system in a turbine rotor comprising a seal being a labyrinth and brush seal combination (labyrinth seal combined with a brush seal 17 to allow air to flow through 13 without leaking, Col 3 lines 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a labyrinth seal combined with a brush seal, taught by Casoni, to form the seal in Rieck, because this will minimize leakage and improve overall efficiency of the system (Col 3 lines 44-47).
Regarding claim 16
	Rieck in view of Casoni discloses the method of claim 16.
Rieck further discloses deflecting the portion of the flow (nozzle device 34 deflects the flow towards passages 38 in Fig 4, Col 4 lines 49-53) toward the flow passages (38).
Regarding claim 18
	Rieck discloses the TOBI of claim 17.
Rieck further discloses wherein the seal is including an annular plate (upper plate enclosing the seal, annotated in Fig 3) located upstream of the seal relative to the flow of the cooling air circulating toward the seal (plate positioned upstream of the seal), the plurality of vanes defined by the annular plate (the plate encloses nozzles 44 which define the vanes 37 immediately downstream in Fig 4, thus the plate defined a cooling path in which the vanes 37 are positioned within).
Rieck is silent on wherein the seal is an annular brush of a brush seal.
However, Casoni teaches a cooling air system in a turbine rotor comprising a seal being a labyrinth and brush seal combination (labyrinth seal combined with a brush seal 17 to allow air to flow through 13 without leaking, Col 3 lines 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a labyrinth seal combined with a brush seal, taught by Casoni, to form the seal in Rieck, because this will minimize leakage and improve overall efficiency of the system (Col 3 lines 44-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Widener (US 8529195 B2) teaches a method to provide cooling air via an inducer
Propheter-Hinckley (US 20090232637 A1) teaches a cooling air manifold
Durgin (US 6050079 A) teaches a method to provide turbine cooling air
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741